Title: To George Washington from Edmund Randolph, 28 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 28. 1794
        
        I do myself the honor of inclosing to you the first draught of the speech. In its arrangement and matter no change is intended by me, unless you should think proper to say something as to the too great ease of naturalization. The propriety of this is perhaps doubtful. However a note is made in the margin for your consideration.
        The matter is compounded of the sketch sent me, and what occurred to myself.
        As soon as you shall have decided as to the arrangement and matter, I will write the paper over again; when I shall correct and polish; and endeavour to give it the coat of armour, which will withstand criticism. I have the honor to be, sir, with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      